UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1634



VIRGINIA C. RABON,

                                               Plaintiff - Appellant,

          versus


KENNETH S. APFEL, Commissioner of Social Security,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-98-705-6)


Submitted:   August 5, 1999                 Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Chief
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Virginia C. Rabon, Appellant Pro Se. Carol S. Prescott, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Virginia C. Rabon appeals the district court’s order affirming

the   Commissioner   of   Social   Security’s   decision   denying   her

application for disability insurance benefits.       We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Rabon v. Apfel, No. CA-98-705-6 (D.S.C. Apr. 23, 1999).        We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                               AFFIRMED




                                    2